Citation Nr: 0509526	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03 24-447	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1970 to May 
1972, and subsequent service in the Army Reserves.

This case comes to the Board of Veterans' Appeals (Board) 
from August and September 2002 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for service 
connection for hepatitis.  In February 2005, he testified 
before the undersigned Veterans Law Judge (VLJ) using video-
conferencing technology.  A transcript of that hearing has 
been associated with the claims file.

Procedurally, the veteran responded to the August 2002 rating 
decision within a week of its issuance (see VA Form 21-4138), 
stating he was submitting "new and material evidence" and 
asking the RO to reconsider his claim.  The RO interpreted 
this submission as a petition to reopen his claim, and, in 
September 2002, issued another rating decision, continuing 
its denial.  He filed a timely notice of disagreement (NOD) 
in November 2002.  Because he perfected his appeal within the 
necessary time period, the August 2002 rating decision is not 
yet a final decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2004).  So it would be improper to require 
him to submit new and material evidence prior to addressing 
the underlying merits of the claim.  

FINDING OF FACT

The medical evidence of record indicates the veteran's 
hepatitis in service was not a forerunner of his current 
hepatitis, so unrelated.


CONCLUSION OF LAW

The veteran's hepatitis was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

In this case, the veteran was provided the required VCAA 
notice by letters of May and June 2002 - prior to the RO's 
decisions in August and September 2002.  So this was in 
accordance with the holding in Pelegrini II.  

The Board notes that the veteran was also provided with VCAA 
notices in October and November 2002 - after the RO's initial 
unfavorable rating decisions.  As mentioned, the RO 
interpreted his August 2002 submission as a petition to 
reopen his claim, and therefore sent him these letters to 
provide him with notice of the need to submit new and 
material evidence.  Because the Board is considering the 
underlying merits of his claim, however, it finds that 
receiving this notice did not prejudice him.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the VCAA notice letters that were provided to 
the veteran do not contain the precise language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that he was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The VCAA letters requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  

With respect to the VCAA letters of May and June 2002, the 
veteran was requested to respond within 30 days and 60 days, 
respectively.  The VCAA letters in October and November 2002 
both requested him to respond within 30 days.  The letters 
also informed him that he could take up to one year to 
respond without jeopardizing the potential effective date for 
compensation - should, in fact, his claims be granted.   

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is also similar to the 60-day period alluded to above, 
was invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs) and his VA outpatient treatment (VAOPT) 
records.  In September 2002, in response to a VCAA letter, he 
stated he did not have any of the risk factors for 
contracting hepatitis.  In October 2002, also in response to 
a VCAA letter, he stated he had no further medical evidence 
to support his claim.  A VA examination was also obtained in 
May 2003.  Over 2 years have passed since the most recent 
November 2002 VCAA letter, and he has not indicated he has 
any additional relevant information or evidence to submit, or 
which needs to be obtained.  

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.

Factual Background

The veteran's DD Form 214 indicates his military occupation 
specialty (MOS) was armorer/unit supply specialist.  His SMRs 
indicate he was admitted to a U.S. Army Hospital in October 
1971 after a long history of abdominal cramps.  It was noted 
that he was exposed to a needle and a pharmaceutical 
preparation of morphine, but denied the possibility of 
contamination because the needle and morphine were unopened 
prior to use.  He was diagnosed with acute viral hepatitis, 
Australian antigen positive.

VA treatment records indicate the veteran had a liver biopsy 
in June 2000, which revealed mild chronic active hepatitis 
with minimal portal fibrosis.  A follow-up record in August 
2000 noted that he had the HCV antibody and qualitative PCR.  
In April 2002, he was also treated for colon cancer and 
hypertension.

The report of the May 2003 VA examination indicates the 
veteran denied blood transfusions, intravenous drug abuse, 
tattoos or organ transplants as potential risk factors for 
contracting hepatitis.  He did say, however, that he had 
several sex partners in the 1970s.  He complained of 
epigastric pain and some blood in his semen.  Upon physical 
examination, there were no masses, tenderness or organomegaly 
in his abdomen.  There was also no jaundice.  Clinical tests 
revealed the hepatitis A antibody was negative; hepatitis B 
surface antigen and antibody were negative; hepatitis C 
antibody and PCR were positive.  The examiner stated:

DIAGNOSIS
1)  History of hepatitis B in 1971.  At this 
point, we cannot verify that the veteran had 
hepatitis B, but he was said to be Australian 
antigen positive, which is hepatitis B surface 
antigen.  He shows no evidence of chronic 
hepatitis B viral infection.
2)  Current hepatitis C viral infection.

MEDICAL OPINION:  Based on the medical 
information available, I think that it is not 
more likely than not that the hepatitis in 1971 
is the forerunner of his current hepatitis 
condition.

In February 2005, the veteran testified that he had not 
participated in any high-risk activities for contracting 
hepatitis (see transcript of the hearing, pg. 9).  He said he 
was hospitalized during service for hepatitis (pg. 5).  He 
said he only went to one doctor to treat his current symptoms 
and was never told that his current diagnosis of hepatitis C 
is related to the hepatitis he had during service (pg. 15).

Governing Statute and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
This requires a finding that there is a current disability 
that has a relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) and 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  However, 
it need not be shown that the disability was present or 
diagnosed during service but only that there is a nexus 
between the current condition and military service, even if 
first diagnosed after service, on the basis of all the 
evidence, including pertinent service medical records.  This 
can be shown by establishing that the disability resulted 
from personal injury or disease incurred in the line of 
duty.  38 C.F.R. § 3.303(d) (2004); Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

Legal Analysis

The evidence indicates the veteran was diagnosed with 
hepatitis B during service (i.e., Australian antibody 
positive).  He was diagnosed with hepatitis C in June 2000 - 
almost 30 years later.  According to the VA examiner, the 
veteran shows no evidence of chronic hepatitis B viral 
infection.  And further, the VA examiner stated that he did 
not believe the hepatitis the veteran had during military 
service was a forerunner of his current hepatitis condition.

The veteran, on the other hand, believes the two diagnoses 
are related.  In order to establish a claim for service 
connection, however, he must provide competent medical 
evidence linking his current disability to military service.  
See Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992); Layno 
v. Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Hasty v. Brown, 13 Vet. App. 230 (1999).  The veteran, 
himself, is not qualified to provide a competent medical 
opinion diagnosing a disability or etiologically linking it 
to service in the military that ended many years ago.  Id.  
And since there is no medical evidence that the two diagnoses 
(hepatitis B and hepatitis C) are linked, his claim must be 
denied because the preponderance of the evidence is 
unfavorable, meaning the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 3.102 (2004); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 
1 Vet. App. at 57.


ORDER

The claim for service connection for hepatitis is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


